Citation Nr: 1116438	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  06-18 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from April 1978 to August 1978 and from February 2003 to February 2004.  He also had service with the United States Army National Guard from 1977 until his retirement in October 2004; presumably this includes periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2005 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in San Juan, Puerto Rico.  Subsequently, the Board remanded this matter for additional development in decisions dated in December 2008 and August 2009.


FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran's pre-existing low back disorder was known upon entry into active duty in 2003.

2.  The evidence of record does not show that the Veteran's pre-existing low back disorder, diagnosed as mild degenerative changes in the lumbar spine, has been aggravated by service or is otherwise related to service.


CONCLUSION OF LAW

A low back disorder, diagnosed as mild degenerative changes in the lumbar spine, was not incurred in or aggravated by active service, ACDUTRA, or INACDUTRA, nor may service incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) and as interpreted by the United States Court of Appeals for Veterans Claims (Court), have been fulfilled by information provided to the Veteran in letters from the RO dated in March 2005, March 2006, and August 2006.  These letters notified the Veteran of VA's responsibilities in obtaining information to assist the Veteran in completing his claim, and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  Thereafter, the claim was reviewed and a supplemental statement of the case was issued in December 2010.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 20 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006)).

During the pendency of this appeal, the Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  An additional notice as to disability ratings and effective dates was provided in the March 2006 and August 2006 correspondence.  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  In view of the above, the Board finds that the notice requirements pertinent to the issue on appeal have been met. 

Regarding VA's duty to assist, the Board notes that private and VA medical records relevant to this matter have been requested and obtained, as well as medical records from the Social Security Administration, and the Veteran was provided VA examinations for his low back disorder.  Therefore, the Board finds that the duty to assist has been fulfilled in this appeal as the available medical evidence is sufficient for an adequate determination of the claim decided herein.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with this claim would not cause any prejudice to the Veteran.

Service Connection - Laws and Regulations

Service connection may be granted for a disability resulting from personal injury suffered or disease contracted in line of duty or for aggravation of pre-existing injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a).  Active military, naval, or air service also includes any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty.  Id.  Accordingly, service connection may be granted for disability resulting from disease or injury incurred in, or aggravated, while performing ACDUTRA or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110.

ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 C.F.R. § 3.6(d).

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In VAOGCPREC 3-2003, the VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that 38 U.S.C.A. § 1111 requires VA to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

VA regulations provide that where a Veteran served 90 days or more of continuous, active military service during a period of war or after January 1, 1947, and certain chronic diseases, including arthritis, become manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  Presumptive periods do not apply to ACDUTRA and INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  For the showing of chronic disease in service, there are required a combination of manifestations sufficient to identify a disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Factual Background and Analysis

The Veteran essentially contends that when he injured his back in June 1989 he was on a National Guard training mission and, therefore, should be service-connected for his current low back disability.  

According to the Veteran's November 1977 enlistment examination he had no spinal abnormalities and on his contemporaneous report of medical history he indicated that he never had recurrent back pain.

Service treatment records from his first period of active duty include a May 1978 treatment record which noted that the Veteran complained of lower back pain at the same time that he was vomiting and had a sore throat and a headache.  He was diagnosed with an upper respiratory illness and no lower back condition. 

According to National Guard treatment records, no spinal abnormalities were found on periodic examinations conducted in July 1978, July 1982, August 1983, June 1987, May 1991, January 1996, and December 2000.  On contemporaneous reports of medical history the Veteran always checked the "no" box when asked whether he ever had recurrent back pain or any back injury, except for his report in July 1978.

While on ACDUTRA in June 1989, service records show that the Veteran experienced an acute lumbar sacral strain one afternoon while undertaking physical training exercises (jogging) at Camp Santiago.  The Veteran described a gradual onset of left-sided low back pain for the previous three days without any specific trauma or injury that he could recall.  He was treated as an outpatient at the camp medical facility the following day with anti-inflammatory medication and heat.  His neurological examination was normal.  He was ordered to 24 hours of bedrest with a return to light duty for 72 hours.  

Between his two periods of active service, information in the claims file shows that the Veteran injured his back several times as a civilian employee of the National Guard.  As a civilian employee the Veteran on these occasions was neither performing ACDUTRA nor INACDUTRA.  (According to an unrelated April 2004 VA examination, the Veteran was a military personnel technician for the Puerto Rico National Guard for 20 years.)  The Veteran had a workers' compensation claim accepted for contusion of the right shoulder and back in November 1991 when he took a printer down from a file and a bin hit his face causing him to lose balance.  The Veteran also injured his back in November 1995 when he lifted a 5-gallon bottle of water which slipped from his hand.  According to a Department of Labor report, the Veteran had low back pain and was diagnosed with lumbosacral strain.  His physician placed him on a program of physical therapy.  In November 1997 the Veteran complained of pain in his back and shoulder after losing control of a cart carrying computers while moving down a ramp.  He was diagnosed with a sprain and prescribed a course of physical therapy.  In August 2001 the Veteran complained of sharp lower back pain after lifting various boxes from the post office.  He was diagnosed with a sprain and prescribed another course of physical therapy.

According to July 1992 National Guard treatment records, during a period of ACDUTRA, the Veteran was seen for reported low back pain with left hip pain for the previous four days.  The examiner assessed a left paraspinal lumbar muscle spasm.  The Veteran was ordered bedrest for two days after which no physical training for seven days.

An August 1999 private X-ray study of the lumbar spine showed a strengthening of the normal lordosis, vertebral bodies normal in height and disc spaces preserved, and small anterior spurs seen at L4 and L5.  It was noted that these findings could be related to muscle spasm.

During a period of INACDUTRA, National Guard records indicated that the Veteran was placed on profile in March 2000 for low back sprain with degenerative disc disease, with evidence of disk protrusion at the L5-S1 level contacting the right S1 nerve root. 

During the Veteran's last period of active duty from February 2003 until February 2004, there are no service treatment records related to back complaints or any notation as to the spine, including his March 2003 pre-deployment and his January 2004 post-deployment health questionnaires.  

Subsequent medical evidence dated in October 2004, during the Veteran's first post-service year, indicates that magnetic resonance imaging (MRI) studies of the lumbar spine revealed straightening of the lumbar lordosis, mild degenerative changes of the lumbar spine, left paracentral disk herniation at L4-5 and central disk herniation at L5-S1.

An examination conducted for the Social Security Administration in February 2005 noted that the Veteran developed low back pain in 2004 and that he had been discharged from the National Guard in October 2005 due to his elbows and his back.  Examination revealed a mild paralumbar muscle spasm and moderate limitation of range of motion of the lumbosacral spine with no motor or sensory deficits and no functional limitations.  An X-ray study of the lumbosacral spine showed mild osteoarthritis with spasm.  Diagnosis was mild paralumbar muscle spasm with moderate limitation of range of motion; history of discogenic disease; and mild osteoarthritis by X-ray.

The Veteran underwent a VA examination of the spine in September 2005.  The Veteran complained that lumbosacral pain had been affecting him of late with greater frequency and intensity on an almost daily basis.  It was noted that the Veteran was using a lumbosacral corset, that he could walk for 10 or 30 minutes, and that he retired from the National Guard that year due to conditions of his right foot and right shoulder.  On examination, limited range of motion of the thoracolumbar spine was shown but no motor or sensory deficits and the Veteran had normal reflexes.  Diagnosis was lumbar spondylosis and disc herniation at the L4-L5 and L5-S1 level.  The VA examiner opined that the Veteran's lumbosacral disorder was less likely than not related to his acute back strain in 1989 as the claims folder did not show treatments or complaints of a low back disorder thereafter for which such an event was most likely an acute and transient one.

Information from the Social Security Administration reveals a June 2007 decision by an administrative law judge awarding disability compensation benefits to the Veteran as of October 2004 as a result of a bipolar disorder; herniated lumbar discs; a right shoulder and elbow disorder; and a left foot disorder.

An August 2008 VA medical record noted that the Veteran presented with a midthoracic paraspinal spasm for which fee-basis physical therapy was to be provided.  

September 2008 VA X-ray studies of the thoracic and lumbar spine showed mild osteopenia, degenerative changes, and no paraspinal masses or abnormal calcifications.  The Veteran reported lumbar burning pain that radiated toward the right leg since several years ago, but was now getting worse.  A lumbar sprain in service several years before was noted.  He was diagnosed with bilateral lumbar paraspinal sprain and tenderness most likely due to stress.

October 2008 VA medical records noted that the Veteran was diagnosed with low back pain and that a recent MRI scan of the lumbar spine showed a small disc protrusion at the L4/L5 level.

The Veteran underwent a VA examination in February 2010.  He reported burning type pain in the low back area with onset in 1989 that now radiated to the testicles and knees.  The Veteran said he was able to walk a quarter mile.  On examination, the Veteran showed a normal posture and gait and there was no sign of ankylosis or lordosis, but range of motion of the thoracolumbar spine was limited.  Diagnosis was mild degenerative changes in the lumbar spine.  After a review of the claims file, including service treatment records, Social Security Administration records, and workers' compensation records, the VA examiner opined that it was at least as likely as not that a low back disorder clearly and unmistakably existed prior to and at entry into the Veteran's last period of active service in February 2003, but that this low back disorder did not permanently increase in severity during his last period of active service beyond the natural progression of the condition.  The examiner noted the absence of complaints of a back problem between February 2003 and February 2004, the fact that degenerative changes of the lumbar spine do not occur in one day training exercises, and the fact that degenerative changes of the lumbar spine are a long standing process related to the natural process of aging.

Based on the evidence of record, the Board finds that service connection for a low back disorder is not warranted in this case.  Initially, the Board notes that a low back disorder clearly and unmistakably pre-existed the Veteran's last period of active duty from February 2003 to February 2004 and was noted on National Guard treatment records before his entry into active service in February 2003.  As noted above, a May 1978 active duty record referenced a complaint of low back pain, though the Veteran was diagnosed with an upper respiratory illness.  His June 1989 lumbar strain occurred after jogging while performing ACDUTRA, but the lumbar sacral strain was determined to be acute.  In addition, the file also contains a July 1992 diagnosis of left paraspinal lumbar muscle spasm during a period of ACDUTRA and a March 2000 physical profile for low back strain with degenerative disc disease during a period of INACDUTRA.  

In view of the fact that the Veteran's pre-existing low back disorder was known upon entry into active duty in 2003, the presumption of soundness does not apply.  See 38 U.S.C.A. § 1111; VAOPGCPREC 3- 2003.

The Veteran's service treatment records for his last period of active duty from February 2003 to February 2004 are negative for any medical evidence, findings or opinions that the Veteran's low back disorder was aggravated by this period of active duty.  As noted above, the Veteran's service treatment records for this period are negative for any back complaints or treatments.  As found by the February 2010 VA examiner, there was no evidence of an increase in severity of the Veteran's lower back disorder during this period beyond the natural progression of the condition.  The Board notes that even temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened, and the evidence in the claims file does not even make this showing.  See Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Therefore, the Board finds that medical records from active duty in 2003 and 2004 and post-service private and VA medical records show by a preponderance of the evidence that the Veteran's pre-existing low back disorder was not aggravated by his last period of active duty in 2003 and 2004 and service connection is not warranted.

In denying the Veteran's claim for service connection for a low back disorder, the Board is aware that a low back disorder may be presumed to have been incurred during service if arthritis in the spine becomes disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, though there is medical evidence of arthritis of the spine within one year of the Veteran's last period of active duty in 2004, a back disorder pre-existed the Veteran's last period of active duty.  Therefore, presumptive service connection for a low back disorder is not warranted.

In addition, any claim that direct service connection for a low back disorder is warranted in this case based on service incurrence during a period of ACDUTRA in June 1989 fails because of the opinion of the September 2005 VA examiner who found that the Veteran's current lumbosacral disorder was less likely than not related to his acute back strain back in 1989 because of a lack of continuity of symptomatology.  Likewise, any claim that direct service connection is warranted based on service incurrence during a period of ACDUTRA in July 1992 or INACDUTRA in March 2000 fails because the 1992 muscle spasm was acute and transitory and the degenerative changes seen in the March 2000 physical profile could not have arisen, as explained by the February 2010 VA examiner, during a single day of military training.  In addition, service connection is only warranted for an injury incurred or aggravated while performing INACDUTRA and not for any disease.  The March 2000 profile references degenerative disc disease, but not any accident or injury that the Veteran may have suffered on March 4, 2000. 

Where a determinative issue involves medical causation, or a medical diagnosis, or aggravation, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the only competent medical opinion addressing aggravation of the Veteran's low back disorder during active duty in 2003 and 2004 is against the claim.  While the Veteran is certainly competent to describe that which he experienced in service, any contentions by the Veteran that his low back disorder was aggravated during active duty are deemed not persuasive in view of the February 2010 VA examiner's medical opinion on the lack of any medical evidence of aggravation of his back beyond the natural progression of the disease during active duty in 2003 and 2004.  In this case there is no indication that the Veteran or his representative possess the requisite medical knowledge or education to render a probative opinion involving aggravation, a medical diagnosis, or medical causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 (1995).

For all the foregoing reasons, the Board finds that service connection for a low back disorder must be denied.  In arriving at the decision to deny this claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for a low back disorder is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


